       Case 1:19-cv-08673-KPF-DCF Document 37 Filed 12/06/19 Page 1 of 3




                                                           DIRECT DIAL    212.763.0884
                                                           DIRECT EMAIL rkaplan@kaplanhecker.com




MEMO ENDORSED                                                            December 4, 2019

VIA ECF

The Honorable Katherine Polk Failla
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

The Honorable Debra Freeman
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                       Re:     Doe v. Indyke et al., No. 19-cv-8673-KPF (S.D.N.Y.)

Dear Judges Failla and Freeman:

      We represent Plaintiff Jane Doe in the above-captioned action. Pursuant to Rule 4(A) of
Your Honor’s Individual Rules of Practice, we write to respond to Defendants’ letter, dated
December 2, 2019, concerning their anticipated motion to dismiss. (ECF No. 35.)

        First and most importantly, some basic explanation of this case is in order. Plaintiff (who
was fourteen years old when the relevant events began) has filed a Complaint sounding in diversity
and containing the following four common law causes of action: (1) sexual assault; (2) sexual
battery; (3) intentional infliction of emotional distress; and (4) negligent infliction of emotional
distress. The factual allegations supporting these four causes of action are set forth in paragraphs
1–86 of the 90-paragraph Complaint.

        Federal Rule 12(b)(6) permits a defendant to file a motion to dismiss for “failure to state a
claim upon which relief can be granted” (emphasis added). Here, however, Defendants have
conceded that they have no viable, non-frivolous argument to dismiss any of Plaintiff’s four causes
of action, or “claims upon which relief can be granted,” as we predicted in our prior letter to the
Court dated November 13, 2019 (ECF No. 27). In other words, in contrast to many of the other
       Case 1:19-cv-08673-KPF-DCF Document 37 Filed 12/06/19 Page 2 of 3


                                                                                                        2

cases in this District against Mr. Epstein’s Estate, Defendants here have not identified a single
reason to dismiss any of the four causes of action. 1

        The only argument that Defendants have advanced in their December 2 letter relates to
the question of damages. Defendants argue that the phrase “punitive damages” should be deleted
from the “Prayer for Relief” section at the very end of the Complaint (¶¶ 87–90). Because, as
outlined above, none of Plaintiff’s four claims for relief would actually be impacted even if
Defendants were to succeed on this argument, we believe that Defendants’ motion is more
properly denominated as a motion to strike pursuant to Fed. R. Civ. P. 12(f), rather than a motion
to dismiss pursuant to Rule 12(b)(6). 2 Rule 12(f) motions, however, are strongly disfavored in
this District, in large part because they are commonly used by litigants (as is the case here) to
unreasonably delay proceedings. Wine Mkts. Int’l, Inc. v. Bass, 177 F.R.D. 128, 133 (E.D.N.Y.
1998) (“Because striking a portion of a pleading is often sought by the movant as
a dilatory tactic, motions under Rule 12(f) are viewed with disfavor.”); see also ,e.g., Bank
Brussels Lambert v. Credit Lyonnais (Suisse) S.A., No. 93 CIV. 6876 LMM, 2000 WL 1876916,
at *1 (S.D.N.Y. Dec. 22, 2000). Indeed, as Judge Kaplan has observed, Rule 12(f) motions
“have been described aptly as . . . time wasters.” Carmona v. Spanish Broad. Sys., Inc., No. 08
Civ. 4475, 2009 WL 890054, at *10 (S.D.N.Y. Mar. 30, 2009).

        Defendants’ proposed motion is precisely the sort of “time-waster” that Judge Kaplan
criticized. Certainly, Plaintiff will oppose Defendants’ motion on the merits: although
Defendants contend that New York Estates, Powers, and Trusts Law § 11-3.2(a)(1) prohibits
Plaintiff from seeking punitive damages, Defendants ignore the threshold question of whether
New York probate law even applies to the question of punitive damages in this case, given that
Mr. Epstein purposefully availed himself of the presumed benefits of Virgin Islands law when he
chose to probate his Estate there just days before his death. It is therefore only reasonable that he
and his beneficiaries should expect that USVI law would govern all matters relating to the estate,
including the availability of punitive damages. See King v. Car Rentals, Inc., 29 A.D.3d 205,
212 (2d Dep’t 2006) (explaining importance of parties’ reasonable expectations to choice-of-law
analysis).

       But equally as important, there is no reason why resolution of this choice-of-law question
should cause any further delay in this case beyond the sixty-day extension that Defendants have
1
 See VE v. Nine East 71st Street et al., No. 19 Civ. 7625 (Nathan, J.) (ECF No. 38) (Defendants filed
motion to dismiss battery claim on statute-of limitations grounds and duplicativeness and negligence
claims for failure to adequately allege sufficient facts); Doe v. Darren K. Indyke et al., No. 19 Civ. 7771
(Castel, J.) (ECF No. 43) (Defendants filed pre-motion to dismiss letter arguing that plaintiff failed to
adequately allege claims against corporate defendants, among other grounds); Doe v. Darren K. Indyke et
al., No. 19 Civ. 7772 (Carter, J.) (ECF No. 38) (Defendants filed pre-motion to dismiss letter arguing that
plaintiff’s claims are not adequately alleged, rely on impermissible group pleading, are duplicative, and
are time-barred, among other grounds); Doe v. Darren K. Indyke et al., No. 19 Civ. 7773 (Ramos, J.)
(ECF No. 31) (same).
2
 See, e.g., Rapay v. Chernov, No. 16 Civ. 4910, 2017 WL 892372, at *8 (S.D.N.Y. Mar. 6, 2017); Com-
Tech Assocs. v. Computer Assocs. Int’l, Inc., 753 F. Supp. 1078, 1093 (E.D.N.Y. 1990) (denying Rule
12(f) motion to strike punitive damages), aff’d, 938 F.2d 1574 (2d Cir. 1991); Martinez v. Ketchum
Advert. Co., 865 F. Supp. 166, 169 (S.D.N.Y. 1994).
       Case 1:19-cv-08673-KPF-DCF Document 37 Filed 12/06/19 Page 3 of 3


                                                                                                 3

already received. (ECF No. 10.) In addition to punitive damages, Plaintiff seeks actual,
compensatory, statutory, and consequential damages, as well as a declaratory judgment that
Defendants are liable for Mr. Epstein’s violations of law, and Defendants have no legal basis to
strike any of those. Compl. ¶¶ 87–90. As a result, there is no question that Plaintiff would be
entitled to damages if she proves her claims; the only question presented by Defendants is the
type of damages available. There is no reason to decide that question before discovery begins.
Indeed, it is not uncommon in this District for issues concerning the availability of certain forms
of relief to be deferred for resolution until after the close of discovery. Stepski v. M/V NORASIA
ALYA, No. 06 Civ. 1694, 2010 WL 6501649, at *11 (S.D.N.Y. Jan. 14, 2010) (deciding
availability of punitive damages at summary judgment stage); Light v. W2001 Metro. Hotel
Realty LLC, No. 10 Civ. 4449, 2011 WL 2175778, at *4 (S.D.N.Y. June 2, 2011) (same).

        In addition, because Defendants’ anticipated motion concerns the availability of only a
single aspect of the relief sought and does not relate to a single factual allegation in the
Complaint, the Court should order Defendants to respond to those allegations by answering the
Complaint while their motion to strike punitive damages is pending. See Fed. R. Civ. P. 12(a)(4)
(setting forth impact of filing a Rule 12 motion on party’s time to file a responsive pleading
“unless the Court sets a different time.”) Nor is there any justification for a continued delay in
commencing discovery. See, e.g., Hollins v. U.S. Tennis Ass’n., 469 F. Supp. 2d 67, 78
(E.D.N.Y. 2006) (discovery should presumptively proceed during pendency of motion to
dismiss). In fact, given the small number of anticipated witnesses, Mr. Epstein’s obvious
unavailability to testify, and the straightforward nature of Plaintiff’s tort claims, minimal
discovery is required. This case can and should be ready for trial within six months.

        Accordingly, Plaintiff respectfully requests that either Judge Failla or Judge Freeman
promptly schedule a Rule 16 conference, so that a discovery schedule can be established in this
case in short order. In sum, regardless of whether Defendants’ motion is construed as a motion
to dismiss or a motion to strike, one thing is clear—there is no good reason for further delay in
this case.

                                                                     Respectfully submitted,


                                                                     Roberta A. Kaplan
cc: Counsel of Record

The Court is in receipt of Defendants' December 2, 2019 letter
(Dkt. #35), and Plaintiff's above reply (Dkt. #36). The parties
are hereby ORDERED to appear for a conference before the
undersigned on December 11, 2019 at 11:30 a.m. in Courtroom 26B
of Daniel Patrick Moynihan Courthouse, 500 Pearl Street, New
York, NY.
                                      SO ORDERED.


Dated: December 6, 2019
       New York, New York
                                                          HON. KATHERINE POLK FAILLA
                                                          UNITED STATES DISTRICT JUDGE
